Delany, J. Com. App.
Although the assignments of error, if we include the subdivisions, number nearly, forty, we need notice only two. One of these relates to the plea of limitations set up by defendants ; the other to their plea of purchase for a valuable consideration, and without notice of the claim of plaintiffs. The first plea presented the limitation of three years, and the court gave it in charge to the jury.
We incline to the opinion that this charge should not have been given. The deed to C. J. Meek bears date November 14, 1870. His possession prior to that time must be considered the possession of Mrs. Rogers. ■ The suit was filed October 18, 1873. Three years had not elapsed between the date of the deed and the commencement of the suit. Harris v. Hardeman, 27 Tex., 248; Wright v. Daily, 26 Tex., 730. If the title of defendants in error rested on this plea, this error would require the reversal of the judgment. But we do not regard it as material. The defendants below did not need this defense. He who has a good title has no occasion to rely on a plea of limitation. The defendants rested their defense upon their plea of purchase for a valuable consideration without notice of the claim of plaintiffs. And we think the defense fully sustained by the evidence. In the whole record of more than a hundred and sixty pages, there is not the slightest circumstance indicating any want of good faith, or even of prudent caution, upon the part of the defendants. But the grossest negligence is manifest upon the part of the plaintiffs and those under whom they claim. Some seventeen years after their purchase, without having in the meantime done any act or uttered a word to give notice of their claim, they come forward in an action of trespass to try title, and demand this land with its accumulated improvements. They admit that if the defendants had purchased from the original vendor, W. P. Rogers, their title would have been good as against the unrecorded' title of plaintiffs. But as the second purchase was from the surviving wife, they insist that their unrecorded title must prevail, relying on Rodgers v. Buchanan, 34 Tex., 441. Since the trial of this cause, the doctrine of that case has been overruled in the case of Taylor v. Harrison, 47 Tex., 454. We do not think the fact that a small balance of the purchase money ($272.33) remained unpaid can alter the case. The note was outstanding, and the defendants brought the *388money into court. Plaintiffs would have the land or nothing, and we do not think they ought to have the land.
Our opinion is that the judgment should be affirmed.
Affirmed.
[Opinion delivered June 22, 1882.]